Citation Nr: 0924768	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to 
February 1993.

This case comes before the Board of Veterans' Appeals on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The United States Court of Appeals for Veterans Claims 
(Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to Agent Orange based upon service on a vessel off the shore 
of Vietnam and/or receipt of the Vietnam Service Medal (VSM).  
VA appealed this decision to the United States Court of 
Appeals for the Federal Circuit, and a stay went into effect 
for similar claims pending resolution of the litigation.  See 
Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).

On May 8, 2008, the Federal Circuit issued its decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it 
reversed the decision of the Court, holding that the Court 
had erred in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009.  
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  

In July 2008, the Board deferred adjudication of this claim 
as the Veteran's allegation of off-shore service in the 
Republic of the Vietnam during the Vietnam era fell within 
the Haas stay criteria.  As the stay of Haas-related cases is 
no longer in effect, and in light of the Supreme Court's 
denial of certiorari, VA's Office of General Counsel advised 
that the Board may resume adjudication of the previously 
stayed cases.  The Chairman of the Board lifted the stay on 
January 22, 2009.  See Chairman's Memorandum, No. 01-09-03 
dated January 22, 2009.  Accordingly, the issue is now before 
the Board for appellate consideration.  The Board apologizes 
for the delay. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has been diagnosed with Type II diabetes mellitus 
which he claims had its onset in service or, alternatively, 
is due to herbicide exposure in service.  He raises three 
separate theories in support of his claim.

First, the Veteran alleges that diabetes mellitus first 
manifested in service based on his assertion that service 
treatment records (STRs) document fasting blood sugars in the 
140's range.  The STRs do note an elevated blood glucose 
reading in 1986, but subsequent laboratory testing over the 
remaining 6+ years of active service was within normal 
limits.  

The Veteran was not diagnosed with diabetes mellitus until 
many years after his discharge from service.  

In this context, an isolated laboratory finding does not 
warrant obtaining medical opinion at this point in time.  
38 U.S.C.A. § 5103A(d).

Second, the Veteran alleges that he set foot in Vietnam 
during Operation Frequent Wind.  In support of his claim, the 
Veteran has submitted a Letter of Commendation from the 
Commanding Officer of the USS MOBILE (LKA-115) indicating 
that the Veteran contributed to the evacuation of the 
Republic of Vietnam from April 22 to May 2, 1975.  The 
Veteran has also submitted a statement from a former service 
mate indicating that the Veteran performed duties on a small 
boat transporting personnel from the shores of Vietnam to 
off-shore naval vessels.  The Veteran alleges that he 
actually set foot in Vietnam during these operations.

With respect to this theory, the Board notes that the Veteran 
had a military occupational specialty (MOS) as an 
Electricians Mate Third Class while serving aboard the USS 
MOBILE.  This MOS does not, on its face, suggest that the 
Veteran served aboard transport vessels.  The Board also 
takes judicial notice that Saigon (currently named Ho Chi Min 
City) is not a coastal city and that Operation Frequent Wind 
involved helicopter airlifts of civilians from Saigon to off-
shore vessels.  See Smith (Brady) v. Derwinski, 1 Vet. App. 
235, 238 (1991) (Courts may take judicial notice of facts not 
subject to reasonable dispute).  Thus, the Veteran's 
allegations do not appear consistent with the information 
available to the Board.

Nonetheless, the Board finds that the allegations of the 
Veteran and his former service mate provide some evidence 
that the Veteran may have set foot in Vietnam.  As such, the 
Board finds that the RO should request the appropriate 
service department to provide historical information 
concerning the role of the USS MOBILE during Operation 
Frequent Wind.  Additionally, the RO should request this 
entity to determine whether ship logs of the USS MOBILE for 
the time period from April 22 to May 2, 1975 corroborate the 
Veteran's allegation of being assigned to duty transporting 
evacuees from the Vietnam shore to the USS MOBILE.

Finally, the Veteran alleges that his service in Guam 
involved "massive" doses of dioxin exposure.  In support of 
his claim, the Veteran refers to an internet article which 
cites a CBS news report indicating that Guam had been used as 
a military storage facility for Agent Orange, and that Agent 
Orange was sprayed on Guam from 1955 to the 1960's.  The 
Veteran has also submitted a copy of a Board decision which 
cited a determination by the Environmental Protection Agency 
(EPA) that Anderson Air Force Base in Guam was contaminated 
with dioxin. 

The Veteran's service personnel records reflect his service 
at the Naval Air Station in Agana, Guam on multiple occasions 
from 1976 to 1993.  There is no information suggesting that 
he was exposed to herbicides during this service.  However, 
given the cited news report, the RO should contact the 
appropriate service department to determine whether the 
Veteran may have been exposed to herbicides while stationed 
at the Naval Air Station in Agana, Guam between the time 
period from 1976 to 1993.  See VBA Adjudication Procedure 
Manual M21- 1MRm Part IV.ii.2.C.10.n (describing procedures 
for verifying herbicide exposure in locations other than the 
Republic of Vietnam or along the demilitarized zone in 
Korea).

Accordingly, the case is REMANDED for the following action:

1.  Request the appropriate service 
department(s) to provide the following 
information:

	a)  provide historical information 
concerning the role of the USS MOBILE 
during Operation Frequent Wind;
    
b)  determine whether ship logs of the 
USS MOBILE for the time period from 
April 22 to May 2, 1975 corroborate the 
Veteran's allegation of being assigned 
to duty transporting evacuees from the 
Vietnam shore to the USS MOBILE; and
    
c)  determine whether the Veteran may 
have been exposed to herbicides while 
stationed at the Naval Air Station in 
Agana, Guam between the time period 
from 1976 to 1993.

2.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative, if 
any, a supplemental statement of the case 
(SSOC) and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

